Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 26, 2017

                                      No. 04-17-00016-CV

     Adam WILSON d/b/a Adam Wilson Homes, LLC and Adam Wilson Custom Homes,
                                   Appellants

                                                v.

                       Deborah L. KENNEDY and Charles A. Reasner II,
                                       Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-19885
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        In this accelerated appeal of the trial court’s interlocutory order, the clerk’s record was
due on January 20, 2017. See TEX. R. APP. P. 35.1(b). Four days later, the district clerk filed a
notification of late clerk’s record and requested an extension of time to file the clerk’s record
until February 23, 2017.
       The district clerk’s request is GRANTED IN PART. The clerk’s record must be filed
with this court by January 30, 2017. See TEX. R. APP. P. 35.3(c) (limiting an extension in an
accelerated appeal to ten days).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court